          Case 7:17-cv-00030-DC Document 123 Filed 04/01/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION


JOSEPH HOBBS and DRAKE FEENEY,                     §
individually and on behalf of all others           §
similarly situated,                                §
                  Plaintiffs,                      §
                                                   §
v.                                                 §            MO:17-CV-00030-DC
                                                   §
PETROPLEX PIPE AND                                 §
CONSTRUCTION, INC.,                                §
            Defendant.                             §

                                      FINAL JUDGMENT

       In accordance with the Court’s findings of fact and conclusions of law, the Court enters

final judgment as follows:

       The Court ORDERS that judgment be entered in favor of Plaintiffs and against

Defendant and the Plaintiffs shall recover damages in the amount of ONE HUNDRED AND

ONE THOUSAND SIX HUNDRED ($101,600.00)1 DOLLARS.

       The Court further ORDERS that Plaintiffs should recover reasonable attorney fees and

costs as set forth in 29 U.S.C. § 216(b).

       It is so ORDERED.

       SIGNED this 1st day of April, 2019.




                                             DAVID COUNTS
                                             UNITED STATES DISTRICT JUDGE




1. FIFTY THOUSAND EIGHT HUNDRED ($50,800.00) DOLLARS is awarded for unpaid wages, and an equal
amount is awarded as liquidated damages.
